
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2011
			Mr. Frelinghuysen
			 submitted the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Recognizing the importance of trade to the
		  United States economy and the importance of passing free trade agreements with
		  Colombia, South Korea, and Panama.
	
	
		Whereas trade is an efficient means to create private
			 sector jobs;
		Whereas the International Trade Administration has noted
			 that from 2007 to 2008, exports had increased to each and every trading partner
			 with which the United States has a free trade agreement;
		Whereas the World Trade Organization’s Doha Development
			 Round began on November 14, 2001, in Doha, Qatar and is currently
			 ongoing;
		Whereas the Trade Act of 2002 (Public Law 107–210)
			 provided the President of the United States with fast track negotiating
			 authority for trade agreements, but such authority expired on July 1,
			 2007;
		Whereas the United States and Colombia signed the United
			 States-Colombia Trade Promotion Agreement on November 22, 2006;
		Whereas the United States and Panama signed the United
			 States-Panama Free Trade Agreement on June 28, 2007;
		Whereas the United States and South Korea signed the
			 United States-Korea Free Trade Agreement on June 30, 2007, and that agreement
			 was modified and again signed on December 3, 2010;
		Whereas these 3 trade agreements have not been ratified by
			 the United States Congress;
		Whereas these trade agreements will have profoundly
			 positive diplomatic impacts that will serve to solidify United States relations
			 with rising regional economic powers; and
		Whereas the United States must continue to expand its
			 trading relationships to create jobs: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives recognizes the
			 importance of reduced trade barriers to the United States for promoting
			 economic development, creating jobs, and solidifying relations with trading
			 partners; and
			(2)it is the sense of
			 the House of Representatives that the United States-Colombia Trade Promotion
			 Agreement, United States-Panama Free Trade Agreement, and United States-Korea
			 Free Trade Agreement should be implemented immediately.
			
